DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Horng et al. “A research on the persistent photoconductivity behavior of GaN thin films deposited by r.f. magnetron sputtering”, Thin Solid Films 343-344 (1999) pp.642-645 in view of Sasaki et al. (U.S. PGPUB. 2011/0001163 A1), Guo et al. “Heteroepitaxial growth of gallium nitride on (111) GaAs substrates by radio frequency magnetron sputtering”, Journal of Crystal Growth 237-239, (2002), 1079-1083, and Shanmugan et al. “Surface and electrical properties of plasma processed RF sputtered GaN thin films”, Eur. Phys. J. Appl. Phys. (2014) 68: 30303. 
INDEPENDENT CLAIM 1:
Regarding claim 1, Horng et al. teach a method of forming a nitride semiconductor film, the method comprising: sputtering a target of gallium nitride inside a vacuum chamber containing nitrogen and argon; and depositing sputtered particles of the gallium nitride that are scattered from the target inside the vacuum chamber, on an object having a temperature at 500 degrees C.
The difference between Horng et al. and claim 1 is that sputtering intermittently is not discussed (Claim 1), sputter depositing on a substrate heated in the range of 560 degrees C or higher and 650 degrees C or lower is not discussed (Claim 1), sputter depositing wherein the ratio of a flow rate of the nitrogen to a sum of the flow rate of the nitrogen and a flow rate of the argon supplied to the vacuum is 6% or higher and 18 % lower is not discussed (Claim 1).
Sputtering intermittently
Regarding the sputtering intermittently (Claim 1), at the outset the Examiner interprets “intermittently” to mean pulse sputtering. See Applicant’s specification page 6 paragraph 0021 - “In addition, the DC voltage is applied intermittently. That is, pulse sputtering is performed.”) Sasaki et al. teaches that DC pulsed sputtering can be used in place of RF sputtering because Sasaki et al. recognize them as equivalent methods of sputtering that allow for good control of film formation rate. (Paragraphs 0151, 0192) Therefore, one of ordinary skill in the art would readily envisage replacing the RF sputtering of Horng et al. with pulsed DC sputtering as suggested by Sasaki et al. because Sasaki et al. recognize them as equivalence for good control of film formation rate.
Heating in the range of 560 degrees C or higher and 650 degrees C or lower
Regarding sputter depositing on a substrate heated in the range of 560 degrees C or higher and 650 degrees C or lower (Claim 1), Horng et al. teach depositing at 500 degrees which is close to 560 degrees C. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946)  Furthermore Guo et al. teach that controlling the temperature of the substrate when depositing a GaN film one can control the crystal structure of the depositing film. Below 500 degrees C the film is amorphous and at 500 degrees C and above the film has a crystal structure. (See Guo et al. Abstract) One of ordinary skill in the art would utilize the teachings of Gou et al. in Horng et al. because it allows for control of the structure of GaN film.
The ratio of a flow rate of the nitrogen to a sum of the flow rate of the nitrogen and a flow rate of the argon supplied to the vacuum is 6% or higher and 18 % lower
Regarding sputter depositing wherein the ratio of a flow rate of the nitrogen to a sum of the flow rate of the nitrogen and a flow rate of the argon supplied to the vacuum is 6% or higher and 18 % lower, Horng et al. teach utilizing a flow rate ratio of nitrogen to be from 0 to 100 % in order to control the refractive index and optical gap of the GaN film. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Motivation for selecting the lower end of Horng et al.’s range is that it allow control of the refractive index and optical gap. Furthermore, Shanmugan et al. teach a ratio of 10% (i.e. 18(Ar):2(N2) = 2/20 = 0.1 * 100= 10%) which is within Applicant's claimed range and produces films with sufficient electrical properties. (Shanmugan et al. Experimental Methods) One of ordinary skill in the art would utilized the teachings of Shanmugan et al. in Horng et al. because it allows for controlling the properties of the film.
INDEPENDENT CLAIM 2:
The difference not yet discussed is wherein the temperature of the object in depositing the sputtering particles is 370 degrees C and 630 degrees C or lower.
Regarding claim 2, Horng et al. teach depositing at 500 degrees which is close to 570 degrees C. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946)  Furthermore Guo et al. teach that controlling the temperature of the substrate when depositing a GaN film one can control the crystal structure of the depositing film. Below 500 degrees C the film is amorphous and at 500 degrees C and above the film has a crystal structure. (See Guo et al. Abstract)  Furthermore Guo et al. teach that controlling the temperature of the substrate when depositing a GaN film one can control the crystal structure of the depositing film. Below 500 degrees C the film is amorphous and at 500 degrees C and above the film has a crystal structure. (See Guo et al. Abstract) One of ordinary skill in the art would utilize the teachings of Gou et al. in Horng et al. because it allows for control of the structure of GaN film.
DEPENDENT CLAIMS 3, 10:
The difference not yet discussed is wherein the ratio of the flow rate of the nitrogen to the sum of the flow rate of the nitrogen and the flow rate of the argon supplied to the vacuum chamber is 8% or higher and 15% or lower.
Regarding claim 3, Horng et al. teach utilizing a flow rate ratio of nitrogen to be from 0 to 100 % in order to control the refractive index and optical gap of the GaN film. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Motivation for selecting the lower end of Horng et al.’s range is that it allow control of the refractive index and optical gap. Furthermore, Shanmugan et al. teach a ratio of 10% (i.e. 18(Ar):2(N2) = 2/20 = 0.1 * 100= 10%) which is within Applicant's claimed range and produces films with sufficient electrical properties. (Shanmugan et al. Experimental Methods) One of ordinary skill in the art would utilized the teachings of Shanmugan et al. in Horng et al. because it allows for controlling the properties of the film.
DEPENDENT CLAIM 12:
The difference not yet discussed is the power density to be applied to the target.
Regarding claim 12, Horng et al. already teach utilizing a power density of 4.2 W/cm2. (See Experimental) 
DEPENDENT CLAIM 13:
The difference not yet discussed is the concentration of oxygen and carbon in the target.
Regarding claim 13, Horng et al. does teaches that oxygen and carbon are not in the target. (See Experimental) Furthermore, Sasaki et al. teach that the target should be as high as purity as possible in order to achieve excellent film properties. Therefore one of ordinary skill in the art would look to utilize low oxygen and carbon content in their target which is within Applicant’s claimed range because it will produce excellent film properties.
The motivation for utilizing the features of Sasaki et al. is that it allows for producing a light embittering device. (See Abstract)
The motivation for utilizing the features of Guo et al. is that it allows control of the crystallinity of the film. (See Abstract)
The motivation for utilizing the features of Shanmugan et al. is that it allows for improving the properties of the GaN. (See abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Horng et al. by utilizing the features of Sasaki et al., Guo et al. and Shanmugan et al. because it allows for producing a light emitting device, controlling the crystallinity of the film and improving the properties of the GaN.
Claims 4, 5, 6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Horng et al. in view of Sasaki et al., Guo et al. and Shanmugan et al. as applied to claims 1-3, 10, 12, 13 above, and further in view of Li et al. “Effects of growth temperature on electrical and structural properties of sputtered of GaN with a cermet target”, J. Mater. Sci: Mater Electron (2014) 25: 1404-1409.
DEPENDENT CLAIMS 4 AND 11:
The difference not yet discussed is the pressure with the vacuum chamber is 1.0 Pa or higher.
Regarding claims 4, 11, Li et al. teach that sputtering GaN films can occur at 1.0 Pa or greater. (Experimental details — 9.0 * 10° Torr = 1.2 Pa)
The motivation for utilizing the features of Li et al. is that it allows for depositing GaN films. (See Abstract)
DEPENDENT CLAIM 5:
The difference not yet discussed is the power density to be applied to the target.
Regarding claim 5, Horng et al. already teach utilizing a power density of 4.2 W/cm’. (See Experimental)
DEPENDENT CLAIM 6:
The difference not yet discussed is the concentration of oxygen and carbon in the target.
Regarding claim 6, Horng et al. does teaches that oxygen and carbon are not in the target. (See Experimental) Furthermore, Sasaki et al. teach that the target should be as high as purity as possible in order to achieve excellent film properties. Therefore one of ordinary skill in the art would look to utilize low oxygen and carbon content in their target which is within Applicant’s claimed range because it will produce excellent film properties.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Li et al. because it allows for depositing GaN films.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Horng et al. in view of Sasaki et al., Guo et al. and Shanmugan et al. and further in view of Li et al. as applied to claims 1-6 above, and further in view of Miki et al. (U.S. PGPUB. 2009/0283795 Al).
DEPENDENT CLAIM 7:
The difference not yet discussed is wherein a surface of the target facing the object is oriented towards a +c axis.
Regarding claim 7, Miki et al. teach a surface of the target facing the object is oriented towards a-c axis. (See Fig. 7)

    PNG
    media_image1.png
    400
    559
    media_image1.png
    Greyscale

DEPENDENT CLAIM 8:
The difference not yet discussed is wherein the object has a gallium nitride layer of single crystals on a surface facing the target.
Regarding claim 8, Miki et al. teach utilizing an object having a gallium nitride layer of single crystals on a surface facing the target. (Paragraphs 0210, 0213, 0220) Sasaki et al. already discuss the equivalence of MOCVD or sputtering for forming the subsequent layer on the buffer layer. (Paragraph 00194)
The motivation for utilizing the features of Miki et al. is that it allows for producing light emitting devices. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Maki et al. because it allows for producing light emitting devices.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Horng et al. in view of Sasaki et al., Guo et al. and Shanmugan et al. and further in view of Li et al. and further in view of Miki et al. as applied to claims 1-8 above, and further in view of Arakawa et al. “Electrical properties of Si-doped GaN prepared using pulsed sputtering”, Applied Physics Letters 110, 042103, (2017).
The difference not yet discussed is in addition to intermittently sputtering the target of the gallium nitride, intermittently sputtering a target of a substance to be mixed with the gallium nitride.
Arakawa et al. teach pulsed sputtering of silicon to be mixed with GaN. (Page 1)
The motivation for mixing in a dopant is that it allows for controlling the electrical properties of the films. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Arakawa et al. because it allows for controlling the electrical properties of the films.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Horng et al. in view of Sasaki et al., Guo et al. and Shanmugan et al. as applied to claim 1 above, and further in view of Miki et al. (U.S. PGPUB. 2009/0283795 A1).
DEPENDENT CLAIM 14:
The difference not yet discussed is wherein a surface of the target facing the object is oriented towards a +c axis.
Regarding claim 14, Miki et al. teach a surface of the target facing the object is oriented towards atc axis. (See Fig. 7)

    PNG
    media_image1.png
    400
    559
    media_image1.png
    Greyscale


DEPENDENT CLAIM 15:
The difference not yet discussed is wherein the object has a gallium nitride layer of single crystals on a surface facing the target.
Regarding claim 15, Miki et al. teach utilizing an object having a gallium nitride layer of single crystals on a surface facing the target. (Paragraphs 0210, 0213, 0220) Sasaki et al. already discuss the equivalence of MOCVD or sputtering for forming the subsequent layer on the buffer layer. (Paragraph 00194)
The motivation for utilizing the features of Miki et al. is that it allows for producing light emitting devices. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Maki et al. because it allows for producing light emitting devices.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Horng et al. in view of Sasaki et al., Guo et al. and Shanmugan et al. as applied to claim 1 above, and further in view of Arakawa et al. “Electrical properties of Si-doped GaN prepared using pulsed sputtering’, Applied Physics Letters 110, 042103, (2017).
The difference not yet discussed is in addition to intermittently sputtering the target of the gallium nitride, intermittently sputtering a target of a substance to be mixed with the gallium nitride.
Arakawa et al. teach pulsed sputtering of silicon to be mixed with GaN. (Page 1)
The motivation for mixing in a dopant is that it allows for controlling the electrical properties of the films. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Arakawa et al. because it allows for controlling the electrical properties of the films.
Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive.
The 112 rejection has been overcome.
In response to the argument that the temperature range of 560 degrees C to 650 degrees C produces the unexpected results of crystallinity which the prior art does not recognize because the prior art’s temperature is below 560 degrees C or above 650 degrees C, it is argued that Guo et al. teach that controlling the temperature of the substrate when depositing a GaN film to control the crystal structure of the depositing film. Below 500 degrees C the film is amorphous and at 500 degrees C and above the film has a crystal structure. (See Guo et al. Abstract) One of ordinary skill in the art would utilize the teachings of Gou et al. in Horng et al. because it allows for control of the structure of GaN film.  In other words Guo et al. teach that changing the temperature to above 500 degrees or more will produce a crystalline film and one of ordinary skill in the art would optimize to temperatures above 500 degrees C to produce a crystalline film.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
October 18, 2022